Title: To Thomas Jefferson from Peter Freneau, 2 June 1805
From: Freneau, Peter
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Charleston, June 2d. 1805.
                  
                  The Bearer of this Thomas Lehré Esquire, being about to set out with his family, on a visit to the Springs in Virginia, informs me that it is probable he will take the City of Washington in his way on his return. I have therefore taken the liberty to give him this as an introduction to you.—He is a Gentleman who has filled several very important Offices in this state with reputation to himself and satisfaction to his constituents; He is now one of the Representatives from this City in our state Legislature and Commissary General of the Militia.—
                  When party ran high in this state and it was found necessary as early as the year 1796 by the Republicans that an opposition should be made to the Measures of the Federalists Mr. Lehre was one who exerted all his energies in the cause of the people and and much was due to them during the years of terror and doubt for the favorable change which took place in 1801.. With such pretensions I am sure he will meet a friendly reception from the Chief Magistrate of the Union.— 
                  With the most perfect regard and respect, I have the honor to be, Sir, Your Most obedient & Very humble Servant
                  
                     Peter Freneau 
                     
                  
               